PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/182,401
Filing Date: 6 Nov 2018
Appellant(s): Becker et al.



__________________
David B. Bonham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 May 2021 and 21 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fisk (US 2004/0166589) in view of Jones (US 7,999,084) and Gilar (US 2008/0210614).

    PNG
    media_image2.png
    495
    210
    media_image2.png
    Greyscale

Claim 1, Fisk discloses a solid phase extraction (SPE) device having a reservoir with an opening; a well comprising an internally tapered well, the well having a wider interior diameter at an end closest to the opening than at the exit spout; a first filter within the well; a bed of sorbent particles within the well below the first filter; a second filter having a diameter smaller than the first filter within the well below the bed of sorbent particles and above the exit spout (Abstract).
Fisk discloses a sample preparation device comprising an internal structure that comprises a reservoir, a well, a fluid passageway, sorbent particles, and a filter element that blocks passage of the sorbent particles (Figure 2, [0025], [0037], Figure 2 is an illustration of a single well embodiment where the internal tapered well is segmented; the SPE device has a fluid reservoir 21, upper and lower tapered sections 19 and 18 (a well), an exit spout 17 (fluid passageway), sorbent particles 12, and a smaller second porous filter 13 (filter element that blocks passage of the sorbent particles)). 
Fisk discloses that the reservoir has a first volume, a first end and a second end, the first end having a first opening for receiving fluids and a the second end having a second opening that opens into the well (Figure 2, [0025], [0037], reservoir 21).
Fisk discloses the well having a second volume, a length, a first end closest to the reservoir, and a second end closest to the fluid passageway, the well having a first internal width at its first end that is greater than the second internal width at its second end (Figure 2, [0025], [0037], the tapered geometry of the well suggests that the well has a first internal width at its first end that is greater than a second internal width at its second end). Fisk discloses the fluid passageway having a first end closest to the well and a second end comprising an outlet (Figure 2, [0025], [0037], exit spout 17).

Fisk discloses the sorbent particles forming a sorbent bed within the well, the sorbent bed being positioned adjacent to the filter element and at least partially filling the well (Figure 2, [0025], [0037], sorbent particles 12 form a sorbent bed within the well, the sorbent bed positioned adjacent to the filter element and at least partially filling the well).
Fisk discloses the presence of a filter element positioned between the reservoir and the well that blocks passage of the sorbent particles (Figure 2, [0034], [0037], larger first porous filter 14 that captures foreign sample particulates prior to them reaching the sorbent bed). Fisk also discloses that this larger first porous filter removes insoluble sample components ([0017]). Finally, Fisk discloses that this larger first porous filter also acts to contain the sorbent particles within the well ([0045], [0046]).
However, Fisk is silent to wherein there is no filter element positioned between the reservoir and the well that blocks passage of the sorbent particles.

    PNG
    media_image3.png
    252
    650
    media_image3.png
    Greyscale
 

Jones discloses in Figure 1 above that the individual filter cartridges comprise a particulate filter and sorbent in any order (Figure 1, C11/L6-14). Jones discloses that the particulate filter removes precipitated proteins (insoluble sample components as in Fisk) or other unwanted solid matter (foreign sample particulates as in Fisk) (C10/L60-65). Jones discloses that in certain embodiments, a particulate filter is not included where protein precipitates or other matter does not interfere with instrument performance or have been removed by other means (C11/L2-5). Furthermore, it would be obvious to one of ordinary skill that other means such as gravity are appropriate for containing the sorbent particles within the well.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the sample preparation device of Fisk to comprise wherein there is no filter element positioned between the reservoir and the well that blocks passage of the sorbent particles, as taught by Jones, in cases in which protein precipitates or other matter does not interfere with instrument performance or have been removed by other means, and since other means such as gravity are appropriate for containing the sorbent particles within the well.

Gilar discloses devices for performing liquid chromatography featuring a chromatographic sorbent having one or more pentafluorophenyl groups, wherein said one or more pentafluorophenyl groups are a bonded phase on a sorbent selected from the group comprising silica, organic polymers or hybrid organic silane material (Abstract). 
Gilar discloses a mixed mode sorbent that is capable of both reverse phase and ion exchange modes ([0021]). Reverse phase refers to a sorbent having hydrophobic surfaces, ligands or chemical moieties bonded or incorporated thereon such that the sorbent has affinity for non-polar molecules or parts of molecules that are non-polar ([0021]) (i.e., affinity sorbent). The term ion exchange refers to a sorbent having charged or polar surfaces, ligands or chemical moieties which interact with molecules on the basis of charge ([0021]). The mixed mode chromatographic sorbent is preferably packed in a solid phase extraction device ([0039]), as in Fisk. Embodiments of the present invention have particular utility where the sample is a biological sample ([0041]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the sorbent particles of Fisk to be affinity sorbent particles, as 
With regard to Claim 3, Fisk discloses wherein the well is a tapered well that has a single taper angle, multiple taper angles with discrete transitions therebetween, or a continuous change in taper angle (Figure 2, [0025]).
With regard to Claim 4, Fisk discloses wherein the well is a tapered well that comprises a taper angle that ranges from 10 to 70 degrees relative to a longitudinal axis of the well (Claim 13, well having a wall that tapers at an included angle of between 1 and 30 degrees).
With regard to Claim 5, Fisk discloses wherein the well has a hollow partial conical shape or a hollow partial pyramidal shape (Figure 2, [0025]).
With regard to Claims 6 and 7, Fisk discloses wherein the first internal width of the well ranges from 2 to 30 times the second internal width of the well (Claim 6) and wherein the first internal width of the well ranges from 2 to 30 mm and the second internal width of the well ranges from 1 to 5 mm (Claim 7) ([0045], [0066], upper filters range in size from 0.100” (2.54 mm) to 0.055” (1.397 mm) diameter and lower filters range in size from 0.075” (1.905 mm) to 0.035” (0.889 mm) diameter, suggesting that the first internal width of the well may be about 2 mm while the second internal width of the well may be about 1 mm, which is a 2:1 ratio).
With regard to Claim 8, the instant specification at [0041] discloses that the angles and dimensions forming well 2 are selected to balance the ease of which particles can be dispersed upon mixing against the desire to have an aspect ratio of the settled bed (length/width) be as high as possible. The instant specification at [0041] 
Given that the taper angle of the wells of Fisk (Claim 13, well having a wall that tapers at an included angle of between 1 and 30 degrees) overlaps with the taper angle of the wells of the instant specification ([0010], taper angle of 10 degrees or less to 70 degrees or more), it is inherent that the wells of Fisk are configured such that the sorbent bed can be suspended in a fluid using a technique selected from shaking on a shaker device, vortex mixing, and aspirating and dispensing using a pipette.
With regard to Claim 9, Fisk discloses that the large bed height (length) to bed diameter ratio enhances the retention of target compounds and helps to prevent breakthrough of these compounds during the load and wash steps ([0017]). Fisk discloses that the smaller second filter (i.e., at the location of the second end of the well/first end of the fluid passageway) increases the bed height to diameter ratio for a given mass of sorbent ([0017]). However, modified Fisk is silent to wherein the length of the well ranges from 2 to 20 times the second internal width.
As the retention of target compounds and prevention of breakthrough of these compounds during load and wash steps are variables that can be modified, among others, by increasing the bed (well) height (length) to bed (well) diameter, the precise length to width ratio would have been considered a result effective variable by one Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the well length to width ratio in the device of modified Fisk to enhance the retention of target compounds and prevention of breakthrough of these compounds during the load and wash steps (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 11, modified Fisk of Claim 1 comprises wherein the affinity sorbent particles are selected from crosslinked agarose particles, silica-based particles and polymer-based particles (Fisk, [0033]; Gilar, Abstract).
With regard to Claims 12 and 13, modified Fisk of Claim 1 comprises wherein the surfaces of the affinity sorbent particles include bound affinity ligand (Claim 12), wherein the affinity ligand includes hydrophobic molecules (Claim 13) (Gilar, [0021]).
Claims 14 and 15, Fisk discloses wherein the device comprises a plurality of the internal structures (Claim 14), wherein the plurality of the internal structures form a multi-well strip, a multi-well plate, or a rack of individual pipette tips (Claim 15) ([0026], a multi-well SPE device where each well of the device contains the single well device geometry of Figure 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fisk (US 2004/0166589) in view of Jones (US 7,999,084) and Gilar (US 2008/0210614), as applied to the claims above, and in further view of Husek (US 6,770,246).
With regard to Claim 2, modified Fisk discloses all the limitations in the claims as set forth above. However, modified Fisk is silent to a) wherein the first opening for receiving fluids is capped, b) wherein the second end of the fluid passageway is capped or c) wherein the first opening for receiving fluids in capped and the second end of the fluid passageway is capped.
Husek discloses an improved sorbent cartridge for use in preparing fluid samples by solid phase extraction for chemical analysis (Abstract). Husek discloses that the filled cartridges may be capped at one or both ends in order to preserve the sorbent bed for protracted periods of time (C6/L49-51).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a) wherein the first opening of modified Fisk for receiving fluids is capped, b) wherein the second end of the fluid passageway is capped or c) wherein the first opening for receiving fluids in capped and the second end of the fluid passageway is capped, as taught by Husek, in order to preserve the sorbent bed for protracted periods of time.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fisk (US 2004/0166589) in view of Jones (US 7,999,084) and Gilar (US 2008/0210614), as applied to the claims above, as evidenced by United Filtration Systems (“Sintered polyethylene (PEL) elements for liquid service”).
With regard to Claim 10, Fisk discloses wherein the filter element may be made of any material suitable for retaining sorbent particles, including sintered polyethylene material ([0031]). However, Fisk does not explicitly state that sintered polyethylene material is hydrophobic.
United Filtration Systems discloses that PEL elements in powdered/granular form and then compressed into a sintered tube (Page 1). United Filtration Systems discloses that PEL elements are naturally hydrophobic (Page 2). Therefore, the sintered polyethylene material of Fisk is hydrophobic.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fisk (US 2004/0166589) in view of Jones (US 7,999,084), Gilar (US 2008/0210614), and Gjerde (US 2005/0016921).
With regard to Claim 16, Fisk discloses a solid phase extraction (SPE) device having a reservoir with an opening; a well comprising an internally tapered well, the well having a wider interior diameter at an end closest to the opening than at the exit spout; a first filter within the well; a bed of sorbent particles within the well below the first filter; a second filter having a diameter smaller than the first filter within the well below the bed of sorbent particles and above the exit spout (Abstract).
Fisk discloses a kit comprising a device comprising an internal structure that comprises a reservoir, a well, a fluid passageway, sorbent particles, and a filter element 
Fisk discloses that the reservoir has a first volume, a first end and a second end, the first end having a first opening for receiving fluids and a the second end having a second opening that opens into the well (Figure 2, [0025], [0037], reservoir 21).
Fisk discloses the well having a second volume, a length, a first end closest to the reservoir, and a second end closest to the fluid passageway, the well having a first internal width at its first end that is greater than the second internal width at its second end (Figure 2, [0025], [0037], the tapered geometry of the well suggests that the well has a first internal width at its first end that is greater than a second internal width at its second end). Fisk discloses the fluid passageway having a first end closest to the well and a second end comprising an outlet (Figure 2, [0025], [0037], exit spout 17).
Fisk discloses the filter element positioned at the first end of the fluid passageway (Figure 2, [0025], [0037], smaller second porous filter 13 at the first end of the exit spout 17 (fluid passageway)).
Fisk discloses the sorbent particles forming a sorbent bed within the well, the sorbent bed being positioned adjacent to the filter element and at least partially filling the well (Figure 2, [0025], [0037], sorbent particles 12 form a sorbent bed within the well, the sorbent bed positioned adjacent to the filter element and at least partially filling the well).

However, Fisk is silent to wherein there is no filter element positioned between the reservoir and the well that blocks passage of the sorbent particles.
Jones discloses devices for reducing matrix effects in protein precipitated bioanalytical samples comprising a support, a sorbent associated with the support capable of binding matrix interfering agents present in the bioanalytical sample, wherein the device further comprises filtering means for removing precipitated protein particles (Abstract). The Examiner notes that “precipitated” means that the protein particulates are insoluble sample components.
Jones discloses in Figure 1 above that the individual filter cartridges comprise a particulate filter and sorbent in any order (Figure 1, C11/L6-14). Jones discloses that the particulate filter removes precipitated proteins (insoluble sample components as in Fisk) or other unwanted solid matter (foreign sample particulates as in Fisk) (C10/L60-65). Jones discloses that in certain embodiments, a particulate filter is not included where protein precipitates or other matter does not interfere with instrument performance or have been removed by other means (C11/L2-5). Furthermore, it would be obvious to one of ordinary skill that other means such as gravity are appropriate for containing the sorbent particles within the well.

Fisk discloses that the sorbent particles include any particulate matter that is capable of having at least one substance, either target or interfering, adhered thereto ([0033]). Fisk discloses that illustrative examples of sorbent particulates include, but are not limited to ion exchange sorbents, reverse phase sorbent, and normal phase sorbents ([0033]). Fisk discloses that the sorbents may comprise silica ([0033]). However, modified Fisk is silent to the sorbent particles being affinity sorbent particles. 
Gilar discloses devices for performing liquid chromatography featuring a chromatographic sorbent having one or more pentafluorophenyl groups, wherein said one or more pentafluorophenyl groups are a bonded phase on a sorbent selected from the group comprising silica, organic polymers or hybrid organic silane material (Abstract). 
Gilar discloses a mixed mode sorbent that is capable of both reverse phase and ion exchange modes ([0021]). Reverse phase refers to a sorbent having hydrophobic surfaces, ligands or chemical moieties bonded or incorporated thereon such that the sorbent has affinity for non-polar molecules or parts of molecules that are non-polar ([0021]) (i.e., affinity sorbent). The term ion exchange refers to a sorbent having 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the sorbent particles of Fisk to be affinity sorbent particles, as taught by Gilar, such that the sorbent has affinity for non-polar molecules or parts of molecules that are non-polar.
Fisk discloses one or more kit components selected from the following: a) a buffer solution, b) a washing solution, c) an elution solution, d) a sample diluent solution, e) an antibody standard, f) an enzyme, g) a surfactant, h) a denaturant, j) a chaoptrope, k) a reducing agent, l) an alkylation reagent, m) a labeling reagent, n) an affinity ligand, o) a sample tray and p) a collection tray ([0007], typical SPE methods contain a sequence of steps including an several rinse (wash) solutions containing pH buffers or other modifiers).
If Fisk is silent to these components being part of a kit, Gjerde discloses that buffers, standards, solutions, etc may be included in a kit for use in a process relating to solid phase extraction ([0258]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the components of Fisk to be part of a kit, as taught by Gjerde, for use in a process relating to solid phase extraction.


(2) Response to Argument
Appellant argues on Page 8 of the Appeal Brief dated 10 May 2021 that in Claims 1 and 16 there is a reservoir (which the Examiner is construing as corresponding to 21 in Fisk) having a first end with a first opening for receiving fluids and a second end having a second opening that opens into the well (which the Examiner is construing as corresponding to 18/19 in Fisk). Appellant argues that the second end of the reservoir 21 of Fisk does not open into the well 18/19 as construed by the Examiner, but rather the reservoir opens into the region 20 of Fisk.
In response, “a second opening that opens into the well” of Claims 1 and 16 is broad language and does not require the well and reservoir structures to be directly adjacent to one another.
Appellant argues on Pages 8-9 that region 20 of Fisk is analogous in geometry to the well 2 containing sorbent bed 3 of the present disclosure. Appellant argues that because the well 2 containing the sorbent bed 3 of the present disclosure is positioned higher up in the device, adjacent the reservoir 1, particles of the sorbent bed can be readily suspended in a fluid that is added to the reservoir.
In response, as above, Appellant is arguing that the well and the reservoir are adjacent to each other. However, this argument is not reflected in the claim language. “[A] second opening that opens into the well” is broad and does not require the well and reservoir structures to be directly adjacent to one another. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reservoir and well are adjacent to one another) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues on Page 9 that Claim 1 further requires a fluid passageway (which the Examiner is construing as corresponding to 17 in Fisk) having a first end closest to the well and a second end comprising an outlet and a filter element (which the Examiner is construing as corresponding to 13 in Fisk) positioned at the first end of the fluid passageway. Appellant argues that the filter element 13 in Fisk is not positioned at the proximal end of the fluid passageway 17. Instead, Appellant argues, the filter element 13 is positioned higher up in what the Examiner is construing as the well 18/19. Applicant further argues at the top of Page 8 that “Fig. 2 is shown here, along with Fig. 5, which provides a better illustration of the exit spout 17…”.
In response, the Examiner interprets the space between the smaller porous filter 13 and the end of the solid phase extraction (SPE) device of Fisk to be the exit spout 17 as shown in Figure 2, which reads on the claimed fluid passageway. In this manner, the filter element 13 is positioned at the first end of the fluid passageway. If Applicant is arguing that the filter element 13 is contained within the fluid passageway, this is not reflected in the claim language of “the filter element positioned at the first end of the fluid passageway”. Furthermore, Figure 5 does not show Figure 2 more clearly; rather, Figure 5 is a separate embodiment. See [0028], “FIG. 5 is an illustration of a trapezoidal exit spout”.
Appellant argues on Pages 10-11 that the upper filter 14 of Fisk is provided in order to both (a) contain the sorbent particles within the well and (b) act as a sample 
In response, the Examiner respectfully disagrees. Appellant has equated the upper filter of Fisk with the frit of Jones. However, it is the filter of Fisk and the particulate filter of Jones that serve the same purpose of removing precipitated proteins (insoluble sample components as in Fisk) or other unwanted solid matter (foreign sample particulates as in Fisk) (Jones, C10/L60-65; Fisk, [0017], [0034], [0037]). Furthermore, Jones discloses directly above Appellant’s citations in Column 24 that the retaining means for holding the sorbent in place in the support (i.e., the frit) is optional (C24/L23-31). As Jones also discloses that the particulate filter is not included where protein precipitates or other matter does not interfere with instrument performance or have been removed by other means (C11/L2-5), the Examiner maintains the rejection of Claim 1 in view of Fisk, Jones, and Gilar.
Appellant argues on Page 11 that the Examiner has further argued that, while Fisk uses the upper filter to contain the sorbent particles in the well in addition to acting 
In response, the Examiner states that “other means such as gravity” and not gravity alone would be appropriate for containing the sorbent particles within the well. The Examiner notes that capping the SPE device at one or both ends as claimed in Claim 2, which is another means for containing the sorbent particles, has been rejected in view of Husek. As such, the SPE device of Fisk as modified by Jones and Gilar would be satisfactory for its intended purpose. See MPEP § 2143.01(V).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires